UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1064


UNITED STATES   OF   AMERICA,   ex   rel.   Robert
Anderson,

                                                Plaintiff - Appellant,

          versus


ITT INDUSTRIES CORPORATION,

          and
                                                 Defendant - Appellee,

UNITED STATES OF AMERICA,


                                                     Party in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05cv720)


Submitted: September 28, 2006                  Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Anderson, Appellant Pro Se.     Stephen William Robinson,
MCGUIREWOODS, L.L.P., McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert   Anderson   appeals     the   district   court’s   orders

denying relief in his action stemming from claims of wrongful

termination.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.*     United States ex rel. Anderson v. ITT Indus.

Corp., No. 1:05cv720 (E.D. Va. filed Dec. 14, 2005 & entered Dec.

16, 2005; Jan. 11, 2006).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




     *
      In Claim VI, the district court relied on precedent from its
own district in concluding that the requirements of 31 U.S.C.
§ 3730(b)(2) (2000) are jurisdictional. We express no opinion on
this issue as it is not necessary for resolution of the appeal.

                                    - 2 -